DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 11-13, in the reply filed on 12/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the species: A: delftibactin A and B: clarythromycin, in the reply filed on 12/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the claims
Claims 1-6, 10-14, 17-20, 23-24, 26-28, 30-35 are pending. Claims 10, 14, 17-20, 23-24, 26-28, 30-35 are withdrawn as not drawn to the elected Group. Claims 1-6, 11-13 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
 Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the specification theaches that Delftia sp. are motile, Gram negative rods, which belong to the Betaproteobacteria lineage. Several Delftia species are known for their biodegradation abilities of various toxic carbon compounds including phenols and aniline. The genus Delftia contains several species, including D. acidovorans, D. lacustris, D. litopenaei and D. tsuruhatensis. Bacteria belonging to this genus are rarely involved in human infection, mainly as opportunistic pathogens (e.g., page 1). 
The instant specification goes on to teach that “Whilst studying various strains of Delftia bacteria, the present inventors noticed that when particular Delftia bacteria are seeded a few centimeters apart from another strain (e.g. E. coli) on the same swarm agar plate, the Delftia cells swarm towards the target colony. After reaching the target colony, the Delftia enclose the colony and lyse the cells. In particular, the present inventors found that Delftia bacteria strains produce active antimicrobial compounds against multiple drug resistant (MDR) clinical isolates including Staphylococcus aureus (MRSA), Klebsiella pneumonia (KPC), Acinetobacter baumannii and Vancomycin resistant Enterococcus (VRE) (Figures 2A-B and Table 1).” (e.g., page 11).
The specification goes on to disclose that “[s]ize fractionation of Delftia supernatant, illustrated that most of the active compounds produced in complex media are between 1-3 kDa (Figures 5A-E), whereas most of the active compounds produced in minimal media are below 1 kDa. Characterization of size-fractionated active fractions of these isolates showed that the compounds are DNase, RNase, Proteinase K and heat resistant (Figures 6 and 7).”  (e.g., page 11)

According to the spec, “Contemplated strains of Delftia bacteria include, but are not limited to D. acidovorans, D. lacustris, D. litopenaei, D. tsuruhatensis and D. deserti. In one embodiment, the strain of Delftia bacteria includes the Delftia strain 75, Delftia strain 2189, Delftia strain 2248, Delftia strain 2350, Delftia strain 2260, Delftia strain 2361, Delftia strain 107, Delftia strain 108, Delftia strain 119, Delftia strain 120, Delftia strain 121, Delftia strain 122, Delftia strain 123, Delftia strain 158, Delftia strain 159, Delftia strain 160 and Delftia strain 161. In a particular embodiment, the strain of Delftia bacteria is DSM No. 39 which can be obtained from the German Resource Centre for Biological Material (DSMZ, DSM No. 39).” (e.g., pages 13-14).
The Examples presented in the specification are drawn to making Delftia strain 75 (for which no accession number is presented). See pages 40-43. In page 43, there is description of active fractions of strains 75 and 2189 produced in defined minimal medium.  Further, in page 58, Strains 2189, 2350 (from European MW) and 75 (from Israeli MW) are discussed. No accession numbers are provided.
 The strains and further, the derived delftibactins are not sufficiently characterized beyond delftibactin A and B (Figure 41A, B) in a way sufficient to establish possession of the genus as a whole. 
While the general knowledge and level of skill in the art for a “delftibactin” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the instantly claimed methods of treating infections/killing bacteria using a  “delftibactin”.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g., metabolites from Delftia bacteria include, but are not limited to D. acidovorans, D. lacustris, D. litopenaei, D. tsuruhatensis and D. deserti. In one embodiment, the strain of Delftia bacteria includes the Delftia strain 75, Delftia strain 2189, Delftia strain 2248, Delftia strain 2350, 
The specification teaches that the “ [t]he delftibactins (or analogues thereof) of the present application may be prepared using methods known in the art of non-ribosomal peptide synthesis or they may be isolated from a microorganism, as described in the examples section, using methods known in the art. For example, a Delftia bacteria may be cultured on a suitable medium and allowed to grow for a time sufficient for the desired compound to accumulate, for example about 1 to about 10 days, and the desired compound isolated from the medium using known methods. The microorganism may be a naturally occurring microorganism or a genetically modified microorganism.” (e.g., page 42) However, these are general instructions rather than specific instructions that would lead those skilled in the art to the specific delftibactins that are antimicrobial.  Further, the claims do not recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the whole claimed genus of methods using a delftibactin to treat infections.  In addition, there are numerous delftibactins arising from numerous strains that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is drawn to the limitation “wherein said Delftibactin has the structure as shown in Figures 41A or 41B.” Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (MPEP 2173.05).
	Appropriate correction and/or clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated  by Jabs et al. (“Jabs”, US2020/0253215).
Jabs’ invention to mixtures comprising, as active components the Bacillus subtilis strain FB17, or a cell-free extract thereof or at least one metabolite thereof, and/or a mutant of Bacillus subtilis FB17 
having all the identifying characteristics thereof or extract of the mutant and a biopesticide ([0001]).  The biopesticide may be Delftia acidovorans (comprising delftibactins therein) as shown below.  Jabs teaches that several plant-associated strains of the genus Bacillus described as belonging to the species 10 Bacillus subtilis are used commercially as biopesticides or to promote the growth and improve the health of crop plants ([0002]). Bacillus subtilis strain FB17 was originally isolated from red beet roots in North America. The strain was isolated from beet root on the basis of its ability to form surface biofilm and dendritic growth. This strain is known to be recruited by Arabidopsis roots by malic acid excretion. This Bacillus subtilis strain promotes plant health, induces growth response and protection against pathogenic organisms and drought through colonization and biofilm formation on the Arabidopsis thaliana root surface. It is also known to induce the production of grater biomass in a plant, to increase the drought tolerance of a plant, to induce a reduction of lignin concentration in a plant, to increase the iron concentration in a plant or to inhibit fungal infection in a plant. Thus the Bacillus reads upon an antibiotic (as in instant claims 2 and 6). B. subtilis FB17 has also been deposited at American Type Culture Collection (ATCC), Manassas, Va., USA, under accession number PTA-11857 on Apr. 26, 2011. 
According to Jabs biopesticides have been defined as a form of pesticides based on micro-organisms (bacteria, fungi, viruses, nematodes, etc.) or natural products (compounds, such as metabolites, proteins, or extracts from biological or other natural sources ([0004]). Jabs teaches that the at least one biopesticide II is selected from Delftia acidovorans, in particular strain RAY209, (which comprises Delftibactins, as in instant claims 1, 5), especially in soybean and canola (reading upon the 
	Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabs et al. (“Jabs”, US2020/0253215).
Jabs is relied upon as above. Furthermore, with regards to expressly selecting Delftia acidovorans in the method of Jabs, it is noted that Delftia is a preferred embodiment as in [0157]). Thus, it would have been obvious to one of ordinary skill in the art at the time the claimed invention to select Delftia acidovorans to combine with the Bacillus subtilis to make antimicrobial compositions (biopesticides). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because both Delftia and B subtilis where known to be biopesticides which could be used to treat infections and plagues as taught above. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2014/107814 discloses the structure of Delftibactin A and B and their gold-binding properties but does not disclose the use of Delftibactin in the treatment of infections. Johnstone et al. (“Johnstone”, Dalton Transactions, 2015, cited in the IDS dated 1/13/2021), col. 2 of page 6329, teaches that delftibactins are produced by the bacterium Delftia acidovorans, and protect the bacterium from the toxic effects of gold and enable biomineralization of the metal as gold nanoparticles. Neither reference anticipates nor makes prima facie obvious the instantly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 03/2021